Citation Nr: 1828299	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  06-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  He had additional service in the Army National Guard from September 1985 to June 1999.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a right ankle tibia fibular fracture, postoperative (claimed as right ankle).  

When this case was most recently before the Board in April 2017, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's April 2017 remand requested that the AOJ obtain a medical addendum providing an opinion as to the etiology of any current right ankle disability.  If the examiner found that a right ankle fracture in 1982 was unrelated to a right ankle injury during active duty from July 1972 to July 1975, the examiner was to specifically indicate whether the right ankle fracture was permanently worsened by the Veteran's service in the National Guard from 1985 to 1999.  The Board stated that the examiner should specifically consider and discuss the Veteran's credible reports of a right ankle injury during service and subsequent right ankle problems since service, as well as an August 2014 VA opinion.

However, a May 2017 Medical Opinion fails to consider, discuss or even mention the Veteran's credible reports of a right ankle injury during service and subsequent right ankle problems since service.  In addition, while the opinion relates that the "2014 evaluation" was reviewed, it fails to consider and discuss the August 2014 VA opinion.  Thus, the development requested by the Board's April 2017 remand was not fully completed with respect to this claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records.

2.  After completion of the foregoing, obtain a medical addendum from the examiner who provided the May 2017 DBQ Opinion or, if unavailable, from another examiner.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ankle disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  If the examiner finds that a right ankle fracture in 1982 is unrelated to a right ankle injury during active duty from July 1972 to July 1975, then the examiner must specifically indicate whether the right ankle fracture was permanently worsened by the Veteran's service in the National Guard from 1985 to 1999.  

The examiner should specifically consider and discuss the Veteran's credible reports of a right ankle injury during service and subsequent right ankle problems since service, as well as the August 2014 VA opinion. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

3.  Review the medical opinion obtained pursuant to the above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

